FILED
                             NOT FOR PUBLICATION
                                                                               OCT 14 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

MARIA CELIDA MENDOZA TORRES;                     No. 18-71364
et al.,
                                                 Agency Nos.         A089-285-077
              Petitioners,                                           A206-519-208
                                                                     A206-519-209
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted October 8, 2020**
                                Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and KOBAYASHI,***
District Judge.

      Lead Petitioner Maria Mendoza Torres ("Petitioner") and her minor children,

Luis Fernando Jimenez Mendoza and Aide Guadalupe Jimenez Mendoza, are

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
natives and citizens of Mexico. They seek review of the Board of Immigration

Appeals’ ("BIA") final order affirming the immigration judge’s ("IJ") denial of

their requests for asylum, withholding of removal, and relief under the Convention

Against Torture ("CAT"). We deny the petition.

       1. The BIA determined that the adverse credibility determination was

dispositive in this case and declined to address Petitioner’s other arguments.

Because the BIA did not address Petitioner’s social group or other arguments,

those questions are not before us. See Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010) (noting that our review is limited to the grounds on which the BIA

relied).

       2. Substantial evidence supports the adverse credibility finding. See

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010) (stating standard of

review). The BIA relied on numerous inconsistencies in Petitioner’s testimony,

her application and supporting documents, and her witnesses’ testimony. We must

uphold an adverse credibility determination if substantial evidence supports even

one of those grounds. Rizk v. Holder, 629 F.3d 1083, 1088–89 (9th Cir. 2011).

       Petitioner’s testimony about her son’s kidnapping was inconsistent with her

application and supporting documents. Although the discrepancy about the year of

her son’s first kidnapping may have been a typographical error, Petitioner’s


                                          2
descriptions of what occurred on each occasion also were inconsistent. Her

original application stated that her son was "taken out from school and put in a

black truck" but provided no date or additional detail. The application said nothing

about Petitioner herself being in contact with cartel members. But in a

supplemental declaration, Petitioner stated that the cartel kidnapped her son twice,

and each time armed cartel members met Petitioner at her son’s school and took

her to the house where they were holding him. Then, at her merits hearing,

Petitioner testified that girls from her son’s school, not cartel members, first told

her that he had been taken. She testified that both times the cartel had called her at

her home and had come there to take her to her son. The testimony of Petitioner’s

witnesses did not sufficiently corroborate any of Petitioner’s versions of the events.

      Petitioner testified that the kidnappings prompted her flight to the United

States, so those events were central to her claims for relief. The discrepancies in

her descriptions, then, are not trivial. See Shrestha, 590 F.3d at 1046–47

(explaining that in cases governed by the REAL ID Act, "inconsistencies no longer

need to go to the heart of the petitioner’s claim, [but] when an inconsistency is at

the heart of the claim it doubtless is of great weight.").

      Petitioner had notice and an opportunity to explain the inconsistencies. See

Ren v. Holder, 648 F.3d 1079, 1092 n.14 (9th Cir. 2011) (noting that the agency


                                            3
must advise a petitioner that her credibility is questionable and give her an

opportunity to explain before relying on an inconsistency to support an adverse

credibility determination). The BIA and IJ properly considered Petitioner’s

explanations before making their decisions. See Rizk, 629 F.3d at 1088.

Petitioner’s explanations do not compel a contrary conclusion. 8 U.S.C.

§ 1252(b)(4)(B).

      In the absence of credible testimony from Petitioner, the testimony of her

other witnesses and the documentary evidence were not sufficient to meet

Petitioner’s burden of proving past persecution or that there is a clear probability of

future persecution. We, therefore, deny the petition as to the claims for asylum and

withholding of removal.

      3. Substantial evidence also supports the BIA’s determination that Petitioner

did not demonstrate eligibility for CAT relief. See Shrestha, 590 F.3d at 1048–49

(stating standard of review and CAT standard). Petitioner’s CAT claim was

premised "on the same statements . . . that the BIA determined to be not credible."

Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003). The BIA properly

considered the record evidence independent of Petitioner’s discredited testimony

and concluded that it was not sufficient to establish that Petitioner was more likely




                                           4
than not to be tortured if removed. Id. Thus, we also deny the petition as to the

CAT claim. See Shrestha, 590 F.3d at 1049.

      PETITION DENIED.




                                          5